                                                              EXHIBIT "7"




Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 7 Page 1 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 7 Page 2 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 7 Page 3 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 7 Page 4 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 7 Page 5 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 7 Page 6 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 7 Page 7 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 7 Page 8 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 7 Page 9 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                        Exhibit Exhibit 7 Page 10 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                        Exhibit Exhibit 7 Page 11 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                        Exhibit Exhibit 7 Page 12 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                        Exhibit Exhibit 7 Page 13 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                        Exhibit Exhibit 7 Page 14 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                        Exhibit Exhibit 7 Page 15 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                        Exhibit Exhibit 7 Page 16 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                        Exhibit Exhibit 7 Page 17 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                        Exhibit Exhibit 7 Page 18 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                        Exhibit Exhibit 7 Page 19 of 20
Case 20-80495-CRJ11   Doc 182-7 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                        Exhibit Exhibit 7 Page 20 of 20
